Title: From Benjamin Franklin to John Angus, 19 November 1781
From: Franklin, Benjamin
To: Angus, John


Sir,
Passy, Nov. 19. 1781.
I have just received your Letter of the 14, Instant. I am sorry for your Misfortune in being taken: But congratulate you on your Escape and safe Arrival in France. I suppose the sale of your Boat will furnish you with some Money to help you and your People in going to L’orient: But lest that should meet with Delay, I hereby acquaint you, that you may draw on me at Sight for Twenty Louis d’ors or 480 Livres, and your Bill shall be honoured. I thank you for the good News you write me, and hope the Fleet in the Chesapeak will have all the Success desired, by reducing the army of Cornwallis. I have the honour to be, Sir, &c
Capt. John Angus, Americain.
